Citation Nr: 0428198	
Decision Date: 10/13/04    Archive Date: 10/19/04	

DOCKET NO.  03-32 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Massachusetts Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts, that denied the benefit sought on 
appeal.  The veteran, who had active service from February 
1969 to December 1972, appealed that decision to the BVA, and 
the case was referred to the Board for appellate review.  


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  In this 
regard, while the veteran has been diagnosed as having PTSD, 
it does not appear that the RO attempted to verify the 
stressful incident the veteran reported he was exposed to 
during service.  The Board notes that while some medical 
records make references to the veteran's Vietnam service in 
connection with diagnoses of PTSD, in a statement received in 
April 2003 the veteran stated that his "claim has nothing to 
do with my time in Vietnam."  Also, at the time of the 
veteran's hearing before the BVA at the RO, testimony 
concerning the stressful incident he was exposed to during 
service was confined to an incident which occurred while 
stationed aboard the U.S.S. Santa Barbara (AE 28). 

With respect to the incident which occurred aboard the U.S.S. 
Santa Barbara (AE 28) the veteran testified that this 
incident occurred in June 1972 when an individual identified 
as Guy T. Priestly, unbeknownst to him, placed LSD in his 
drink.  The veteran indicated that he reported the incident, 
was questioned by the Office of Naval Investigative Services 
(NIS) and removed from his ship as a result of subsequent 
threats to his life, including a threat from an individual 
identified as Robert Swenson.  The veteran also testified 
that a search of Swenson's locker found drugs and 
paraphernalia.  

Since this incident, at least in part, has been referred to 
in medical records resulting in a diagnosis of PTSD, and has 
not been verified, the Board is of the opinion that an 
attempt should be made to verify this incident.  In this 
regard, deck logs from the U.S.S. Santa Barbara (AE 28) could 
be consulted to verify aspects of this incident and it is 
quite possible that an investigative report would be on file 
with the NIS.  The Board would observe that the period of 
time that deck logs would be required to be reviewed is 
rather limited since the veteran indicated that the incident 
happened in June 1972 and service records show that the 
veteran was transferred from that ship on June 10, 1972.  

Further review discloses that it is not clear that all 
pertinent medical records are associated with the claims 
file.  In this regard, a statement from Thomas A. McNulty, 
M.D., relates that he had been treating the veteran since 
early 1996, but the record contains only three statements 
from that physician.  As such, additional treatment records 
appear to be available.  In addition, in an April 2004 
statement from Dr. McNulty he indicated that the veteran had 
been treated at various VA medical facilities including the 
Leeds VA Medical Center (VAMC), the White River Junction VAMC 
and the Springfield VA outpatient clinic.  However VA medical 
records contained in the claims file are limited to a VA 
discharge summary pertaining to a May 2002 hospitalization of 
the veteran and an April 2003 treatment summary.  There is 
also a statement from the Springfield Vet Center that relates 
that the veteran had been seen in that facility since August 
2001, but the record only contains that March 2003 statement.  

Under these circumstances, the Board believes that the 
veteran should be contacted and asked to furnish the 
information concerning the names of all facilities and health 
care practitioners who have provided treatment to him for 
PTSD and the dates of that treatment.  The RO should then 
obtain and associate those records with the claims file.  

The Board also notes that the veteran was afforded a VA 
examination in October 2001 that diagnosed him as having 
PTSD.  At the time of that examination the veteran made 
reference to his service in Vietnam as well as the incident 
which occurred aboard the U.S.S. Santa Barbara (AE 28), but 
as previously indicated, the veteran has specifically stated 
that his claim does not involve his service in Vietnam.  
Consequently, it is not clear whether the diagnosis of PTSD 
rendered following the October 2001 examination would have 
been rendered only on the basis of the incident which 
occurred aboard the U.S.S. Santa Barbara (AE 28), should this 
incident be verified by the RO.  As a result, the Board is of 
the opinion the veteran should be afforded an additional VA 
examination in order to determine whether that stressful 
incident, if verified, is sufficient to result in a diagnosis 
of PTSD.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the VA will notify the veteran when 
further action on his part is required.  Accordingly, this 
case is REMANDED for the following actions:

1.  The RO should request a review of 
deck logs for the U.S.S. Santa Barbara 
(AE 28) for the period of time between 
June 1, and June 10, 1972, for 
information that would corroborate the 
stressful incident the veteran reported 
that occurred in that time frame aboard 
that ship, specifically, the drugging of 
a beverage he consumed by Guy T. 
Priestly, the verbal threat on his life 
by Robert Swenson (and subsequent 
discovery of drugs and paraphernalia in 
his locker) and investigation of the 
incident by the Office of Naval 
Investigative Service.  The RO should 
also contact the Office of Naval 
Investigative Service for information 
regarding these circumstances of this 
incident and investigation by that 
office.  

2.  The veteran should be contacted and 
asked to specify the names and locations 
of all medical facilities and health care 
practitioners who have provided him 
treatment for PTSD and the dates of that 
treatment.  After obtaining any necessary 
authorization from the veteran, the RO 
should obtain and associate with the 
claims file copies of all private and VA 
medical records identified by the 
veteran.  Records should be obtained from 
the VA medical facilities identified 
above, as well as from Thomas A. McNulty, 
M.D. and the Springfield Vet Center

3.  If the incident referred to in the 
first paragraph is verified as having 
actually occurred, the veteran should be 
afforded a VA examination to ascertain 
whether the veteran satisfies the 
diagnostic criteria for a diagnosis of 
PTSD.  Any and all indicated evaluations, 
studies and tests deemed necessary by the 
examiner should be accomplished.  The RO 
should provide a summary of the 
circumstances of the incident that has 
been verified as having actually 
occurred, and the examiner should be 
instructed that only this event may be 
considered for the purpose of determining 
whether exposure to an inservice stressor 
has resulted in the current psychiatric 
symptoms.  The examiner should determine 
whether the diagnostic criteria to 
support a diagnosis of PTSD have been 
satisfied, and if the PTSD diagnosis is 
deemed appropriate, the examiner should 
comment upon the length between the 
current symptomatology and the inservice 
stressor found to be established by the 
RO.  A clear rationale for all opinions 
would be helpful and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  Since it is important "that 
each disability be viewed in relation to 
its history[,]" 38 C.F.R. § 4.1, copies 
of all pertinent records in the veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.  



	                  
_________________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




